     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 1 of 24




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA
                             EASTERN DIVISION


CINDY LEIGH BALDWIN,             )
                                 )
    PLAINTIFF,                   )                    Civil Action No. _____________
                                 )
                                 )
vs.                              )
                                 )
                                 )                    PETITION AT LAW
IOWA CITY COMMUNITY              )                    AND JURY DEMAND
SCHOOL DISTRICT; STEPHEN MURLEY; )
CHACE RAMEY; JANE FRY; LISA      )
TEBOCKHORST; DENNIS HARNACK,     )
                                 )
    DEFENDANTS.                  )


                                    COMPLAINT

                          PRELIMINARY STATEMENT

      1.     This is an action for damages brought by Cindy Baldwin (hereinafter

“Ms. Baldwin”), a member of a covered age group with a disability, that was

discriminated and retaliated against, and suffered a material adverse employment

action on June 25, 2019, by the Iowa City Community School District (hereinafter,

“School District”) after she exercised her lawfully entitled medical leave rights.

      2.     This action seeks relief for Defendants’ violations of the Ms. Baldwin’s

rights under the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101,

et. seq. (“ADA”), the Age Discrimination in Employment Act of 1967, as amended, 29



                                           1
        Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 2 of 24




U.S.C. § 621, et. seq. (“ADEA”), the Family Medical Leave Act of 1993, as amended,

29, U.S.C. § 2601, et. seq. (“FMLA”), the Employee Retirement Income Security Act

of 1974 (“ERISA”), as amended by the Consolidated Omnibus Reconciliation Act of

1985 (“COBRA”), 29 U.S.C. § 1166, et. seq., the Iowa Civil Rights Act of 1965, as

amended, Iowa Code Chapter 216, et. seq., and causes of action pursuant to Iowa

law common law.

        3.    On June 25, 2019, Ms. Baldwin was a fifty-three-year-old teacher and

resident of Johnson County, Iowa, who had worked for the School District since

1989.

        4.    Beginning in the fall of 2017, and continuing until June 25, 2019, Ms.

Baldwin had a disability associated with the following medical diagnoses: Major

Depressive Disorder; Generalized Anxiety Disorder with panic; Attention Deficit

Hyperactivity Disorder, and Post-Traumatic Stress Disorder.

        5.    The School District and its employees Stephen Murley, Chace Ramey,

Jane Fry, Lisa TeBockhorst, and Dennis Harnack intentionally discriminated and

retaliated against Ms. Baldwin due to her age and disability, did not provide her

with reasonable accommodations, harassed and intimidated her when she returned

to teaching following medical leave, required her to participate in an intensive

assistance plan which the School District and its employees failed to properly

implement, wrongfully stated she was not meeting required teaching standards,

used her medical leave records against her during the grievance process to justify


                                          2
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 3 of 24




its material adverse employment action and failed to provide her the lawfully

required COBRA notices associated with the continuation of her health insurance

for herself and her dependents.

      6.    The School District and its employees violated its obligations to Ms.

Baldwin under federal employment and civil rights laws, and Iowa law.

                                  JURISDICTION

      7.    This Court has subject matter jurisdiction over this action pursuant to:

            a.     Americans with Disabilities Act, as amended, 42 U.S.C. § 12101,

            et. seq. (“ADA”);

            b.     Age Discrimination in Employment Act of 1967, as amended, 29

            U.S.C. § 621, et. seq. (“ADEA”);

            c.     Family Medical Leave Act of 1993, as amended, 29 U.S.C. §

            2601, et. seq. (“FMLA”);

            d.     Employee Retirement Income Security Act of 1974 (“ERISA”), 29

            U.S.C. § 1001, et. seq, as amended by the Consolidated Omnibus

            Reconciliation Act of 1985 (“COBRA”), 29 U.S.C. § 1166, et. seq.

            e.     28 U.S.C. § 1331, 1355, which gives district courts original

            jurisdiction over civil actions arising under the Constitution, laws or

            treaties of the United States, and district courts original jurisdiction of

            any action or proceeding for the recovery or enforcement of any fine,

            penalty, or forfeiture, pecuniary or otherwise, incurred under any Act

            of Congress.
                                          3
        Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 4 of 24




          8.    This Court has personal jurisdiction over the School District, which is

located in Johnson County, Iowa.

          9.    This Court has personal jurisdiction over Steven Murley, Chace

Ramey, Jane Fry, Lisa TeBockhorst, and Dennis Harnack, as they were at all times

relevant to this matter employees of the District and residents of the State of Iowa.

                                         VENUE

          10.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c),

to wit:

                a.    The District’s primary place of business in this judicial

                district; and

                b.    A substantial part of the events or omissions giving rise to the

                Ms. Baldwin’s claims occurred within this judicial district.

                                        PARTIES

          11.   Ms. Baldwin is a natural person domiciled in Johnson County, Iowa.

          12.   The School District is a school district located in Johnson County,

Iowa.

          13.   Steven Murley, Chace Ramey, Jane Fry, Lisa TeBockhorst, and Dennis

Harnack are all-natural persons were at all times relevant to this matter employees

of the District and residents of the State of Iowa.




                                             4
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 5 of 24




                                       FACTS

      14.     Ms. Baldwin began teaching elementary art for the Iowa City

Community School District in August of 1989 and taught children in Johnson

County Iowa for 30 years.

      15.     At the end of her 30th year of teaching, on June 25, 2020, the School

District determined it would not offer Ms. Baldwin a new teaching contract for the

2019-2020 school year.

      16.     Ms. Baldwin developed a serious health condition during the first

semester of her 29th year of teaching when she began exhibiting problems with

concentration and stress management in the fall of 2017.

      17.     Citing performance concerns related to her serious health condition,

the School District placed Ms. Baldwin an involuntary “intensive” assistance plan

during that same semester in the fall of the 2017-2018 school year.

      18.     Due to her serious health condition, the School District encouraged Ms.

Baldwin to take medical leave in the second semester of the 2017-2018 school year.

      19.     After she had been on medical leave, in the summer before the 2018-

2019 school year, the School District notified Ms. Baldwin that her teaching

assignment would change to include a different school within the district, Hoover

elementary.

      20.     As such, during the 2018-2019 school year Ms. Baldwin taught at both

Hoover and Hills elementary schools.


                                          5
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 6 of 24




      21.    Due to the new teaching assignment that coincided with her return

from medical leave, Ms. Baldwin was faced with the challenge of integrating into

the new school.

      22.    As part of a continued requirement that Ms. Baldwin participate in the

School District’s intensive assistance program, she was required to begin using

teaching techniques that were new to her, including using a word processor to

create lesson plans and other detailed organizational techniques.

      23.    In her previous 29 years of teaching, Ms. Baldwin was never required

to use computer software to create her lesson plans.

      24.    When Ms. Baldwin returned to work for the 2018-2019 school year, she

continued to suffer from the same symptoms diagnosed by her medical provider the

previous school year.

      25.    The new teaching assignment aggravated Ms. Baldwin’s serious health

condition by creating new teaching challenges concurrently with the intensive

assistance plan.

      26.    In August of 2018, Ms. Baldwin notified the School District and her

supervisors that she felt overwhelmed and asked for help.

      27.    Thereafter, Ms. Baldwin used approximately 28 days of approved

medical leave between August and October of 2018.

      28.    In a letter dated November 6, 2018, Ms. Baldwin’s health care provider

notified the School District that Ms. Baldwin had a disability that required


                                          6
        Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 7 of 24




accommodations, including allowing for longer times to for prepare and complete

tasks, quiet spaces to work, and needed breaks.

.       29.   Ms. Baldwin’s health care provider also notified the School District

that her medical diagnoses included attention deficit hyperactivity disorder,

predominantly inattentive type, generalized anxiety disorder, and depression.

        30.   The health care provider specifically notified the School District about

how her disability would manifest at the workplace, including problems with

finalizing the details of projects, organizing, remembering appointments and

obligations, and starting tasks.

        31.   Ms. Baldwin also requested extra time to submit lesson plans,

requesting that she have the weekend to work on the next week’s plans instead of

turning them in on Friday.

        32.   The School District did the exact opposite of what her health care

provider recommended by continuing the require her to participate in the intensive

assistance plan and master new tasks.

        33.   Ms. Baldwin again had to use medical leave in February and March of

2019.

        34.   Following her approved leave when she returned to work in March of

2019, Ms. Baldwin did not realize that her teaching position was in jeopardy.




                                           7
        Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 8 of 24




        35.   Ms. Baldwin was harassed and intimidated after returning from

medical leave when the School District pressured her to comply with its intensive

assistance plan within a truncated timeline.

        36.   Ms. Baldwin’s supervisory principal at Hills elementary, Lisa

TeBockhorst, even recommended that Ms. Baldwin work to master work tasks while

on medical leave.

        37.   In spite of its insistence that Ms. Baldwin participate in the intensive

assistance plan, the School District did not administer its plan according to its own

guidelines, including failing to provide Ms. Baldwin notice of the program

requirements and alleged shortfalls, following established plan timelines, and

required peer and supervisory classroom observation and feedback.

        38.   Ms. Baldwin asserts that she was not fairly evaluated and that the

School District’s intensive assistance program was a pretext used to create negative

paperwork to justify not renewing her teaching contract for the 2019-2020 school

year.

        39.   In spite of the challenges she faced, Ms. Baldwin diligently worked to

accomplish the new tasks required by the School District.

        40.   However, Ms. Baldwin’s efforts and successes were not credited by

the School District or her supervisors.




                                           8
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 9 of 24




      41.      Ms. Baldwin’s supervisory principal at Hoover elementary, Dennis

Harnack, did not fully participate as required in the intensive assistance

program by observing and evaluating her classroom instruction.

      42.      Ms. Baldwin’s supervisory principal at Hills elementary, Lisa

TeBockhorst, also did not fully participate as required in the intensive

assistance program by observing and evaluating her classroom instruction, and

when she did observe Ms. Baldwin, she intentionally provided wrongfully

subjective failing evaluations.

      43.      Ms. Baldwin complained about the subjective and faulty evaluation

process to principal Lisa TeBockhorst via email on April 18, 2019, and then to

Superintendent Stephen Murley and human resources representative Chace Ramey

by letter on April 20, 2019.

      44.      Ms. Baldwin also notified the School District that a reasonable

accommodation could also include limiting her teaching responsibilities to one

school, instead of two schools.

      45.      On April 22, 2019, School District human resources representative

Jane Fry told Ms. Baldwin that the School District intended to sit down with her to

discuss the intensive assistance plan evaluations.

      46.      Ms. Baldwin’s requests for help to the School District administrators

were not addressed, and there was no meeting scheduled as promised to discuss the

evaluations.


                                           9
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 10 of 24




      47.      Ms. Baldwin was then notified by the School District on approximately

April 26, 2019, that it intended to not renew her teaching contract for the upcoming

school year.

      48.      The School District justified its action by alleging that Ms. Baldwin

failed to adequately meet all Iowa teaching standards for two consecutive years.

      49.      In fact, Ms. Baldwin did achieve the teaching standards, but the

School District relied on its faulty implementation of its intensive assistance

program and biased subjective evaluations to allege she failed to meet the

teaching standards.

      50.      Due to her serious health condition and approved medical leaves,

Ms. Baldwin was not in the classroom during the 2017-2018 and 2018-2019

school years long enough to be fairly participate in the intensive assistance

program and receive evaluations.

      51.      The School District approved her medical leaves, and then used the

approved leave to harass and intimidate Ms. Baldwin upon her return.

      52.      Principal Lisa TeBockhorst falsely told Ms. Baldwin that she did not

know that the School District planned to not renew her teaching contract.

      53.      Prior to taking the approved medical leaves during the 2017-2018 and

2018-2019 school years, Ms. Baldwin did not have a history of excessive

absenteeism.




                                          10
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 11 of 24




        54.   Ms. Baldwin was under the care of a health care provider for her

serious health conditions and disability in both the 2017-2018 and 2018-2019

school years and notified the School District of that fact as required by law.

        55.   After being notified that the School District did not intend to offer her

a contract for the 2019-2020 school year, Ms. Baldwin requested a grievance

hearing with the School District that occurred on June 24, 2019.

        56.   At the grievance hearing, the School District was again notified that

Ms. Baldwin had a disability and that she needed reasonable accommodations.

        57.   In the grievance hearing with the School District, Ms. Baldwin’s

approved medical leave requests and alleged absences were used as evidence to

justify not offering her a new full-time teaching contract for the 2019-2020 school

year.

        58.   Following the grievance hearing on June 24, 2020, the next day on

June 25, 2019 the School District decided not offer Ms. Baldwin a teaching contract

for the 2019-2020 school year.

        59.   Ms. Baldwin’s 2018-2019 teaching contract thereafter ended on June

30, 2019.

        60.   Despite knowing that Ms. Baldwin and her son both had serious health

conditions, the School District then failed to provide Ms. Baldwin with required

notice and enrollment form associated with continuing COBRA health care

insurance coverage as required by law.


                                           11
    Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 12 of 24




      61.     The material adverse employment action on June 25, 2019, was a

"qualifying event" as defined by the statute.

      62.     COBRA laws required the School District to allow former

employees the opportunity to continue their health care covered under its plan

if a qualifying event occurs.

      63.     As a result of this violation, Ms. Baldwin was unable to make an

informed decision whether to elect coverage for herself and her dependents,

which caused Ms. Baldwin to lose health care coverage for herself and her

dependents.

      64.     Adding to the harassment and intimidating treatment, the School

District then again violated the law when it failed to reimburse Ms. Baldwin for her

accrued sick leave, and actually withheld deductions from her final pay for health

insurance premiums for the insurance she no longer possessed.

      65.     In spite of Ms. Baldwin’s request to have the premium deductions

reimbursed, the School District did not reimburse her.

      66.     After 30 years of dedicated teaching, while on administrative leave at

the end of the 2018-2019 school year, the School District threw Ms. Baldwin’s

personal property and art projects from her classroom into a dumpster.

      67.     During the 2018-2019 school year, the School District worked

aggressively to eliminate older tenured teachers for budgetary reasons.




                                          12
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 13 of 24




      68.      Ms. Baldwin’s age, disability, and use of medical leave were the School

District’s motivating factors for its adverse employment actions.

      69.      The School District’s stated reasons for not offering her a teaching

contract for the 2019-2020 school year were not the real reasons for its actions, but

were a pretext to hide age, disability, and medical leave discrimination and

retaliation.

      70.      The School District acted with malice or reckless indifference to Ms.

Baldwin’s right not to be discriminated against on the basis of her age, disability,

and her use of medical leave.

      71.      Because of the School District’s actions, Ms. Baldwin has suffered

injuries, to include but not limited to lost wages and benefits, mental anguish,

embarrassment, loss of self-confidence, and future lost income and benefits.

   EXHAUSTION OF ADMINISTRATIVE REMEDIES AND CONDITIONS
                        PRECEDENT

      72.      Based upon her the School District’s decision not to offer Ms. Baldwin

a 2019-2020 teaching contract on June 25, 2019, Ms. Baldwin filed timely charges of

discrimination against the District with the Iowa Civil Rights Commission on

March 6, 2020.

      73.      On July 2, 2020, less than 90 days prior to the filing of this Petition,

the Iowa Civil Rights Commission issued a right to sue letter with respect to the

Ms. Baldwin’s charges which is attached hereto.



                                            13
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 14 of 24




      74.    All conditions precedent to Ms. Baldwin’s claims for relief have been

performed or have occurred.

                               CLAIMS FOR RELIEF

 FIRST CAUSE OF ACTION: ADA VIOLATION DISPARATE TREATMENT
                      (Actual Disability)

      75.    Ms. Baldwin repleads the allegations set forth as if fully set forth

herein.

      76.    While a teacher with the School District, Ms. Baldwin had a mental

impairment disability that included attention-deficit hyperactivity disorder,

predominantly inattentive type, generalized anxiety, depression, and post-

traumatic stress disorder.

      77.    Ms. Baldwin’s disabilities substantially limited her ability to teach

because she had a difficultly focusing and concentrating, which manifested in a

difficulty with managing details of projects, organizing, remembering appointments

and obligations, and starting tasks.

      78.    The School District and other Defendants made it more difficult for

Ms. Baldwin to teach by requiring her to begin teaching at a new school after being

on medical leave, requiring her to learn and master new technical teaching tasks,

and requiring participation in an intensive assistance plan.

      79.    Ms. Baldwin could have performed the essential functions of being a

teacher at the time the School district failed to offer her a contract for the 2019-

2020 school year.

                                           14
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 15 of 24




        80.   The School District and other Defendants knew of Ms. Baldwin’s

disability and her disability was a motivating factor or played a part in the School

District’s decision to not offer her a new teaching contract for the 2019-2020 school

year.

        81.   Because of the Defendants’ actions, Ms. Baldwin suffered damages,

including loss of wages and fringe benefits, employer-subsidized health insurance,

emotional pain and suffering, and other nonpecuniary losses.

          SECOND CAUSE OF ACTION: ADA VIOLATION FAILURE TO
                    REASONABLY ACCOMMODATE

        82.   Ms. Baldwin repleads the allegations set forth as if fully set forth

herein.

        83.   While employed with the School District, Ms. Baldwin had a mental

impairment disability that included attention-deficit hyperactivity disorder,

predominantly inattentive type, generalized anxiety, depression, and post-

traumatic stress disorder.

        84.   Ms. Baldwin’s mental impairment disability substantially limited her

ability to teach because she had difficulties focusing and concentrating, which

manifested in difficulties with managing details of projects, organizing,

remembering appointments and obligations, and starting tasks.

        85.   The School District and other Defendants knew of Ms. Baldwin’s

mental impairment disability.



                                           15
    Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 16 of 24




      86.     Ms. Baldwin could have performed the essential functions of being a

teacher at the time the School District’s material adverse employment action if she

would have been allowed to only teach at one school instead of two, had been

allowed longer times to prepare for and complete tasks, had been given quiet spaces

to work, and needed breaks.

      87.     Providing Ms. Baldwin with these accommodations would have would

have been reasonable.

      88.     The School District failed to provide her with the noted

accommodations.

      89.     Because of the Defendants’ actions, Ms. Baldwin has suffered

damages, including loss of wages and fringe benefits, employer-subsidized health

insurance, emotional pain and suffering, and other nonpecuniary losses.

THIRD CAUSE OF ACTION: ADEA, DISCRIMINATION IN EMPLOYMENT
                    ON THE BASIS OF AGE

      90.     Ms. Baldwin repleads the allegations set forth as if fully set forth

herein.

      91.     This claim is brought by Ms. Baldwin against the Defendants for

violations of the Age Discrimination in Employment Act of 1967, as amended.

      92.     Ms. Baldwin was discriminated against based upon her age by the

Defendants.

      93.     Due to Ms. Baldwin’s age, she was a member of the covered age group.



                                           16
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 17 of 24




      94.    Ms. Baldwin worked for the School District for 30 years and was able

to perform the tasks associated being an elementary art teacher.

      95.    On June 25, 2019, the School District decided not to offer her a

teaching contract for the 2019-2020 school year.

      96.    Ms. Baldwin’s age was a motivating factor for not offering her a

teaching contract for the 2019-2020 school year.

      97.    The School District’s and Defendants stated reasons for their decisions

were not the real reasons but are a pretext to hide age discrimination.

      98.    The School District and other Defendants acted with malice or reckless

indifference to Ms. Baldwin’s right not to be discriminated against on the basis of

her age.

      99.    Because of the Defendants’ actions, Ms. Baldwin has suffered injuries,

to include but not limited liquidated damages for lost wages and benefits and future

lost income and benefits.

     FOURTH CAUSE OF ACTION: FLMA DISCRIMINATION AND
  RETALIATION – EMPLOYEE WITH A SERIOUS HEALTH CONDITION

      100.   Ms. Baldwin repleads the allegations set forth as if fully set forth

herein.

      101.   Ms. Baldwin was eligible for medical leave.

      102.   Ms. Baldwin had a serious health condition.




                                          17
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 18 of 24




      103.   At various times during the 2017-2018 and 2018-2019 school years,

Ms. Baldwin was absent from work due to approved medical leaves, a legally

protected activity.

      104.   Ms. Baldwin provided the School District timely notice of her need to

be absent from work.

      105.   Ms. Baldwin gave the Defendants sufficient information so that they

knew or should have known the absences were due to her serious health conditions.

      106.   The School District did not renew Ms. Baldwin’s teaching contract for

the 2019-2020 school year, a material adverse employment action that effectively

terminated her employment with the School District, and used her medical leave

documentation in its deliberations when it made this decision.

      107.   Ms. Baldwin’s absences from work during the 2017-2018 and 2018-

2019 school years was a motivating factor in the School District decision to not

renew Ms. Baldwin’s teaching contract for the 2019-2020 school year, effectively

terminating her, and used her medical leave documentation in its deliberations to

make this decision.

      108.   The Defendants’ stated reasons for its decision was a pretext to hide its

FMLA discrimination and retaliation against Ms. Baldwin.

      109.   There is a causal connection between Ms. Baldwin’s use of medical

leave and the material adverse employment action.




                                         18
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 19 of 24




      110.   Because of the Defendants’ actions, Ms. Baldwin has suffered injuries,

to include but not limited liquidated damages for lost wages and benefits and future

lost income and benefits, warranting an award of actual damages, costs, and

reasonable attorney’s fees.

 FIFTH CAUSE OF ACTION: FAILURE TO PROVIDE NOTICE OF COBRA
     COVERAGE IN VIOLATION OF STATUTE AND REGULATION

      111.   Ms. Baldwin repleads the allegations set forth as if fully set forth

herein.

      112.   The School District failed to provide Ms. Baldwin with a legally

sufficient required notice of her right to elect healthcare coverage under

COBRA.

      113. The adverse employment action on June 25, 2019, was a "qualifying

event" as defined by the statute.

      114.   As a result of this violation, which caused Ms. Baldwin to lose her

health coverage for herself and her dependents.

      115.   Because of the School District’s actions, Ms. Baldwin has suffered

injuries, to include but not limited to expenses related to medical care, emotional

pain and suffering, and other nonpecuniary losses.

    SIXTH CAUSE OF ACTION: INTENTIONAL INTERFERENCE WITH
                   CONTRACTUAL RELATIONS

      116.   Ms. Baldwin repleads the allegations set forth as if fully set forth

herein.


                                          19
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 20 of 24




       117.   Ms. Baldwin had a contract to teach with the School District.

       118.   Stephen Murley, Chace Ramey, Jane Fry, Lisa TeBockhorst, and

Dennis Harnack knew of the contract.

       119.   The above-named Defendants intentionally and improperly interfered

with the contract by discriminating and retaliating against Ms. Baldwin due to her

age and disability, by not provide her with reasonable accommodations, by

harassing and intimidating her when she returned to teaching following medical

leave, by requiring her to participate in an intensive assistance plan which they

failed to properly implement, and by wrongfully stating that she was not meeting

required teaching standards.

       120.   The interference caused the Ms. Baldwin's performance of the contract

to be more burdensome.

       121.   Ms. Baldwin was required to perform extra duties to meet the

contractual requirements, and thereafter was not offered a teaching contract for the

2018-2019 school year, causing Ms. Baldwin financial losses in excess of the

jurisdictional limits.

       122.   At least some of the individual Defendants’ conduct was outside the

scope of their employment.

       123.   As a proximate result of the Individual Defendants’ conduct, Ms.

Baldwin has sustained injuries and is entitled to damages in an amount in excess of

this Court’s jurisdictional minimum.


                                         20
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 21 of 24




      124.   The Individual Defendants’ conduct was willful and wanton and in

reckless disregard of Ms. Baldwin’s rights.

      125.   Because of the Defendants’ actions, Ms. Baldwin has suffered injuries,

to include but not limited to expenses related loss income, medical care, emotional

pain and suffering and other nonpecuniary losses.

    SEVENTH CAUSE OF ACTION: TORTIOUS DISCHARGE AGAINST
                       PUBLIC POLICY

      126.   Ms. Baldwin repleads the allegations set forth as if fully set forth

herein.

      127.   Ms. Baldwin was an employee of the School District and on June 25,

2020, was denied a teaching contract for the 2019-2020 school year.

      128.   Ms. Baldwin was disabled and used lawfully entitled medical leave

during the 2017-2018 and 2018-2019 school years.

      129.   The denial to offer Ms. Baldwin a teaching contract for the 2019-2020

school year was because she exercised a statutory right or privilege.

      130.   Allowing employees to use medical leave is an important public policy

action and Ms. Baldwin’s tortious discharge undermines the public policy of

exercising rights pursuant to labor statutes without the fear of retaliation.

      131.   This claim is Mr. Baldwin’s opportunity to enforce her rights in regard

to public health, safety, morals, and general welfare.



                                          21
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 22 of 24




          132.   The School District’s decision not to offer Ms. Baldwin a teaching

contract for the 2019-2020 school year was in retaliation and was against public

policy.

          133.   Ms. Baldwin’s use of medical leave was the determining factor in the

School District’s decision.

          134.   That the Defendants’ actions damaged Ms. Baldwin.

          135.   Because of the Defendants’ actions, Ms. Baldwin has in the past and

will in the future suffer injuries and damages including, but not limited to, pain and

suffering, lost wages and benefits, and other emoluments of employment.

                                 PRAYER FOR RELIEF

          WHEREFORE Ms. Baldwin requests that this Court grant her the following

relief:

          a.     In regard to the ADA violations, declare that the School District’s acts

violated Ms. Baldwin’s rights under the ADA and grant judgment in favor of Ms.

Baldwin as set for the First and Second Causes of Action, and award compensatory

damages to include loss of wages and benefits, employer-subsidized health

insurance, future pecuniary losses, emotional pain and suffering, court costs, and

reasonable attorney’s fees.

          b.     In regard to the ADEA violations, declare that the School District’s

acts violated Ms. Baldwin’s rights under the ADEA and grant judgment in favor of

Ms. Baldwin as set forth in the Third Cause of Action, and award damages to


                                             22
     Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 23 of 24




include lost wages and benefits, future pecuniary losses, emotional pain and

suffering, court costs, and reasonable attorney’s fees.

      c.     In regard to the FMLA violations, declare that the School District’s

acts violated Ms. Baldwin’s rights under the FMLA and grant judgment in favor of

Ms. Baldwin as set forth in the Fourth Cause of Action, and award actual damages

to include lost past and future income and benefits, court costs, and reasonable

attorney’s fees.

      d.     In regard to the COBRA violations, declare that the School District’s

acts violated Ms. Baldwin’s rights under the COBRA statute and grant judgment in

favor of Ms. Baldwin as set forth in the Fifth Cause of Action, and award damages

for expenses related to her medical care, court costs, and reasonable attorney’s fees.

      e.     In regard to the tortious interference with contractual relations,

declare that the Defendants’ acts violated Ms. Baldwin’s contractual rights and

grant judgment in favor of Ms. Baldwin as set forth in the Sixth Cause of Action,

and award damages to include lost past and future income and benefits, court costs,

and reasonable attorney’s fees.

      f.     In regard to the tortious discharge in violation of public policy, declare

that the Defendants’ acts violated public policy and Ms. Baldwin’s employment

rights and grant judgment in favor of Ms. Baldwin as set forth in the Seventh Cause

of Action, and award damages to include lost past and future income and benefits,

emotional pain and suffering, court costs, and reasonable attorney’s fees.


                                          23
    Case 3:20-cv-00081-SMR-HCA Document 1 Filed 09/27/20 Page 24 of 24




      g.       Award Ms. Baldwin pre- and post-judgment interest, as allowed by

law; and

      h.       Grant such further relief as this Court deems to be just and

appropriate.

                                   JURY DEMAND

      136.     Ms. Baldwin requests a trial by jury.


                                         Respectfully Submitted.

                                         By: /s/ Gregory F. Greiner, AT0003094
                                         Attorney for Ms. Baldwin
                                         5550 Wild Rose Lane, Suite 400
                                         West Des Moines, IA 50266
                                         Phone: (515) 650-4399
                                         Fax: (515) 650-4388
                                         Email: greg@recovery-lawyers.com




                                           24
